The opinion of the court was delivered by
Rowell, J.
This case is controlled by the Sts. of 1884, No. 27, which required each town in which the school district system existed, to vote at its annual meeting in 1885 and 1886, on the question of abolishing that system and adopting the town system, and provided that the vote should be by ballot, and taken before the election of town superintendent; that the question to be voted on should be announced by the moderator, who should give opportunity for discussion, after which he should require all who favored the change to write Yes on their ballots, and all who opposed it to write No; that on the ballots being deposited in the usual manner of voting by ballot, they should he counted, and the result of the vote certified to the secretary of state, for the use of the state superintendent of education.
Under this statute, the vote first taken by the town in this case was the authoritative and conclusive vote, and the one the result of which should have been certified to the secretary of state. In taking it, the town exhausted its authority in the premises, and could not again vote on the question at that meeting, and its second vote is therefore void and of no effect, and the defendants were not legally elected.
The complaint is sustained, the writ awarded, and a judgment of ouster entered against the defendants, but without costs, as this is a friendly suit, and the defendants have done no illegal nor other improper act.